Exhibit Chinachem Group 7th July NCN Group Management Limited By Hand & By Fax c/o China Peak Holdings Limited Fax No.: 2295 6977 Suite 2102, 21st Floor ChinachemCenturyTower 178 Gloucester Road Wanchai Hong Kong Attn : Miss Chan Dear Sirs, Re: The whole of 21st Floor, ChinachemCenturyTower, 178 Gloucester Road,Wanchai. Hong Kong. We refer to your interest in leasing of the above property and are pleased to set out herewith the terms and conditions which the Landlord would be willing to offer :- 1. Landlord : Cheong Ming Investment Company Limited 2. Tenant : NCN Group Management Limited 3. Premises : The whole of 21st Floor, ChinachemCenturyTower 4. Area : 3,500 sq. ft. gross 5. Term of Tenancy : 3 years 6. Commencement Date : 15th November 2006 7. Monthly Rent : HK$70,000.00 per calendar month. 8. Rent free period : No rent and air-conditioning charge will be charged for the 1st, 2nd months and rent free only for the 19th, 36th month of the term mentioned above. However, the rent free period will not be free of any other outgoing that Tenant covenants to pay under the Tenancy and shall be paid up in full upon signing of the Tenancy Agreement. If the Tenant commence business, the air-conditioning charge will become payable. Top Floor, ChinachemGoldenPlaza, 77 Mody Road, Tsimshatsui East, Kln.
